Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 21 April 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                             April 21, 1783
                        
                        I have the honor to present Your Excellency with my thoughts on a peace Establishment for our interior
                            defence; how far my plan is adapted to the circumstances of the United States & whether it will agree with the
                            principles of our Goverment, I am not able to determine.
                        This I am Certain of that we have need of a regular force for the protection of our partners, that our
                            Militia ought to be on a regular footing, & that the Establishment of military, schools & manufacturing
                            will be the best means of providing for our security in future. and that a system of this nature will make us more
                            respectable with the powers of Europe than if we should keep up an Army of fifty thousand men. with the greatest respect I
                            have the honor to be Sir, Your Excellencies Most Obedient Servant
                        
                            Steuben
                            Maj. General
                        
                     Enclosure
                                                
                            
                                
                                    c.21 April 1783
                                
                            
                            Among the advantages which the United States have to hope from the present glorious peace, this certainly
                                is the greatest that their situation will secure them from the insults of Ambitions European powers without their
                                being obliged to Keep up an expensive Military establishment.
                            A Chain of small posts along the Frontiers as well for the protection of trade as to be check upon the
                                Indians, a well organized militia, & the establishment of military schools & manufactories is all that
                                will be necessary for our security. As long as our ambition is confined to promoting the happiness of our citizens
                                within our limits, we can spare the enormous expence which a large land and Sea force would subject us to. As our
                                Commerce increases we shall undoubtedly excite the jealousy of the maritime & trading powers of Europe, this
                                jealousy may produce quarels: & we may probably be obliged to form & keep up an expensive navy for the
                                protection of our Commercial rights; but as this is a matter which does not demand our immediate attention, neither in
                                my sphere, I shall confine myself to trace the measures we have to take, & the arrangements necessary for our
                                present & Future security.
                            They are reduced to three Objects.
                            1st The number & organization of troops necessary to guard the different posts to be mentained on
                                the Continent.
                            2d The formation of our Militia on a uniform & well regulated footing.
                            3d The Establishments of Military schools & manufactories.
                            The first Object is for the present moment & demands a prompt decision. The greatest part of our
                                Army is engaged for the War, their inlistments expire on the publication of
                                Peace, & they wait with impatience the moment in which they shall return to the rank of Citizens.
                            The number of those who would engage on a peace establishment is, so inconsiderable that I shall not
                                calculate upon them.
                            About 4000 men will remain who have one or two years to serve, it is with those that
                                we must form our first Continental Peace establishment, it remains to be examined how many of those
                                we shall retain, how form, & employ them for immediate service.
                            By the following plan for the defence of the United States, we shall not want less than 4982
                                NonCommissioned Officers & soldiers for the Infantry Artillery Cavalry &c.-&c. The 4000 who
                                will remain after peace is declared will be  sufficient for the foundation of this new Continental Line; I give it this appellation, not having any idea of a military
                                establishment in the united States which is not federal.
                            These troops to be assembled at West Point, where they might be formed into Regiments, Battalions
                                & Companies. Each Company to consist of

                            
                                
                                    
                                    
                                     
                                    One Captain
                                
                                
                                    
                                    
                                    
                                    One Lieutenant
                                
                                
                                    
                                    Infantry
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    One Ensign
                                
                                
                                    
                                    
                                    
                                    five Sergeants
                                
                                
                                    
                                    
                                    
                                    three Corporals 
                                
                                
                                    
                                    
                                    
                                    two Drums & fifes
                                
                                
                                    
                                    
                                    
                                    sixty privates 
                                
                            

                            Then four Companies form a Battalion, & eight Companies a Regiment. That the light Infantry
                                company be abolished in this establishment. That a Company of Artillery consist of

                            
                                
                                    
                                    One Captain
                                
                                
                                    
                                    One Captain Lieutenant
                                
                                
                                    
                                    One first Lieut. 
                                
                                
                                    
                                    One 2d Lieutenant
                                
                                
                                    
                                    Six sergeants
                                
                                
                                    
                                    Six Bombardiers
                                
                                
                                    
                                    Six Gunners
                                
                                
                                    
                                    One Drum
                                
                                
                                    
                                    One fife
                                
                                
                                    
                                    forty Matrosses
                                
                            

                            That one Company of sixty artificers of different kinds should be annexed to the Artillery to be
                                Commanded by the Officers & non Commissioned Officers of that Corps, and that they be distributed as the good
                                of the Service may require.
                            That the Northern army should furnish these regiments of Infantry, two Companies of artillery and two
                                Compys of artificers to be formed on the above plan immediately. Five of those regiments with the necessary
                                detachments of artillery & artificers to be destined to garrison the posts on the frontiers begining at
                                Penobscot & forming a chain to the mouth of the Ohio; There the third Regiment remain at the General
                                Rendezvous (West Point) until other arrangements shall take place.
                            That General Greene should be charged with forming Regiment from the Southern army exactly on the same
                                footing, which should be destined to hold the posts along the Mississippi which are necessary, to the frontiers of
                                Georgia; a Company of Artillery & one of Artificers to be also furnished from the So. Army to be employed in the same
                                manner as the others.
                            This Decision intended for Garrison service is to consist of 4 Regt of Infantry  
                            
                                
                                    
                                    each to consist of 560 non Comd officers and soliders2240
                                
                                
                                    
                                    3 Companies of Artillery at 60 pr Compy180
                                
                                
                                    
                                    3 Companies of Artificers at 60180
                                
                                
                                    
                                    2600
                                
                                
                                
                                
                                
                            
                            That the Officers of the division should be choosen by the Commander in Chief—and appointed by
                                Congress. Their pay & emoluments must not be less than they have enjoyed during the war.
                            The pay of the Non Comd Officers & soldiers of this first formation must remain as it is untill
                                the expiration of their inlistments, but the pay of those who engage again, & of the recruits after the war
                                must be regulated for a peace establishment.
                            Each of those Regiments will occupy such posts as shall be assigned to them.
                            The Principal post which each Regiment holds in the chain, will be the residence of the
                                    Colonel and staff of the Regt. If it is possible to prevent it, duty should never be done by
                                    detachments in those Regiments, where the posts require it one or two, Companies compleat ought
                                    to garrison them, where they are small a Company must be divided to two posts, nothing will
                                accelerate the ruin of a Corps so much as doing duty by detachment. An ordinance for the service of troops in
                                garrison must be annexed to our present regulations, which will always serve for the Basis of
                                discipline for Continental Troops notwithstanding this military establishment is on a very small scale, it must be
                                conducted with the greatest regularity, this will absolutely depend on the manner in which it is organized.
                            Each Colonel must not only be responsible for the administration of his Regt but as he is the Commanding
                                Officer of each post garrisoned by his regiment, he must require an exact monthly report from each the particular
                                commander informing of the situation of the troops, magazines, ordnance, fortifications & administration of
                                each post, and at certain appointed times he must visit each post himself as he will give an exact account of those
                                objects above mentioned to the General Officer in whose department he shall be & from whom he will receive his orders
                                & instructions. The number of troops proposed by this plan is certainly not so considerable, but that one General Officer
                                would be sufficient to command them; but their extent will be too great to permit one person to conduct the direction
                                with that exactness which the importance of the Object requires; therefore the military establishment of the Continent
                                should be divided, if not into three, not into less than two departments or Generalities a Certain part of the chain of
                                posts, & of the interior military establishment to be assigned to each General Officer, for which he must be
                                accountable.
                            He will Receive the reports for the Colonels in his departments, communicate to them his orders &
                                instructions, Visit at certain periods himself the different posts, & give an account to the Capt. General or
                                minister of War, of the situation of each military branch in his department.
                            The pay of the different ranks of Officers with their other emoluments and advantages must be regularly
                                furnished, the necessary assurances will be seen by Congress to this purpose.
                            The Officers who desire to be placed in the new military Line of the United States, might be desired to
                                send their Names & dates of Commission to the adjutant General.
                            In time of War there are certain attracting objects which engage men of spirit & ambition to
                                prefer a military life to any other; such as occasions of distinguishing themselves by heroic actions, &c.
                                rapid & extraordinary promotion ceases in time of peace & the service is without variety, especially in
                                Garrisons on the frontiers seperated from society & more or less from inhabitants; these disagreeablenesses will
                                prevent officers of merit engaging in this establishment without these appointments & advantages are such as
                                to counter ballance them.
                            The formation of our Militia is the second essential object for the security of the United States.
                            It is not of great consequence what scale they are formed on or what denomination the Corps are under,
                                provided they are equal in their numbers & subdivisions, if this is the case the exercises and manoeuvres may
                                be adapted to their formation which must not only be uniform in the militia, but exactly the same with the Continental
                                Troops, thus when they are joined the same exhibitions & manoeuvres may serve alike for
                                both.
                            The formation of a Regiment without a Light Infantry Company appears to me the most simple formation for a
                                Regt of Militia, & with little alteration our regulations will serve for the basis of their discipline.
                            That each Regt should be formed in two Battalions, each Battln to form four Companies, each Company
                                composed as follows—
                            Formation of a Compy of Militia
                            
                                
                                    
                                    One Captain
                                
                                
                                    
                                    One Lieutenant
                                
                                
                                    
                                    One Ensign
                                
                                
                                    
                                    Five Serjeants
                                
                                
                                    
                                    three Corporals
                                
                                
                                    
                                    1 Drum
                                
                                
                                    
                                    1 fife
                                
                                
                                    
                                    60 privates
                                
                            
                            To simplify the formation two Battals should form a Regt, five Regts a Brigade, & two Brigades a
                                division. To each division two troops of Cavalry should be annexed consisting of one Captain. One Lieutenant. One
                                Cornel. 5 Serjeants. 3 Corporals. one trumpet or beagle horn. & 60 Dragoons each.
                            Those two troops to be Commanded by a major.
                            That to each division two Companies of artillery be annexed, each to consist of
                            
                                
                                    
                                    One Captain
                                    

                                    6 sergeants
                                
                                
                                    
                                    One Capt. Lt
                                    

                                    16 Cannoneers
                                
                                
                                    
                                    One 1st Lt
                                    

                                    2 Drums & fifes &
                                
                                
                                    
                                    One 2d Lt
                                    

                                    40 Matrosses
                                
                            
                            The two Companies of Artillery & in the same line artificers to be commanded
                                by a major.
                            That each Division should have four field pieces.
                            The Militia should not take the field in smaller bodies than the following.
                            Infantry in Battalions, Cavalry & Artillery in Companies.
                            When a County or district is not sufficient to form Battln then quota must be formed
                                to another County or district until they have the number required, the Battln will then be properly arranged &
                                forwarded to the general rendezvous. Whatever rules Congress are pleased to give for the
                                formation of the militia, it will be of the greatest consequence that they are the same throughout
                                the United States, not only the regulations for their service, but also the Militia Laws if possible ought to be the
                                same.
                            All Volunteer Corps & independent companies ought to be abolished, they are
                                absolutely the destruction of an army, & never of any service.
                            The Regulations for the formation & service of the Militia after having received the authority of
                                Congress, ought to be printed & distributed to the different States.
                            The third Object for the safety of the United States & for rendering them respectable is the
                                establishment of Military schools & manufactories, a plan for the erection of which I have presented to the
                                Minister of War.
                            This is the moment in which we could choose among our officers those proper for such an establishment.
                                This is the moment in which we might retain several excellent engineers &
                                good artillery officers for the instruction of our young volunteers. This the
                                moment in which we might engage a number of artificers & tradesmen for our Manufactories.
                            The Establishment such as I have proposed in my propit, will require an augmentation
                                of 1800 noncommissioned Officers & soldiers the 2600 calculated for the
                                Garrisons on the frontiers, & the Regt de Reserve at West point as the general place of
                                arms, added will make 4982 non commisd Officers and soldiers, this body could be immediately formed from those engaged
                                for longer than the war.
                            The number necessary of Artificers and horse men for the manufactories might be
                                engaged on the conditions I have proposed, numbers of which could be found among the German
                                prisoners, those men would be actually happy to be retained on such a footing, but if they are ever dispersed they
                                will hardly be collected again.
                            As for the present West point is the place most proper for collecting the Stores of all kinds artillery
                                &c. belonging to the United States, there must immediately be a number sufficient to arrange them. The
                                Regiment de Reserve & all the others whose enlistments do not expire
                                till after peace is declared may be instantly employed in those works which will be most for the
                                advantage of the united States.
                            General Plan for the establishment of troops to be kept in the Service of the United States.

                            
                                
                                    
                                    One Capt. in General or minister of War
                                
                                
                                    
                                    
                                    3
                                    Generals
                                    
                                
                                
                                    
                                    Officers of the Infantry
                                
                                
                                    
                                    
                                    7
                                    Colonels
                                    
                                
                                
                                    
                                    
                                    7
                                    Lt Colonels
                                    
                                
                                
                                    
                                    
                                    10
                                    Majors
                                    
                                
                                
                                    
                                    
                                    56
                                    Captains
                                    
                                
                                
                                    
                                    
                                    63
                                    Lieutenants
                                    
                                
                                
                                    
                                    
                                    56
                                    Ensigns
                                    
                                
                                
                                    
                                    
                                    204
                                    Serjeants
                                    
                                
                                
                                    
                                    
                                    168
                                    Corporals
                                    
                                
                                
                                    
                                    
                                    126
                                    Musick
                                    
                                
                                
                                    
                                    
                                    
                                        3360
                                    
                                    Privates
                                    
                                
                                
                                    
                                    
                                    3948
                                    non Commisd & privates
                                    
                                
                                
                                    
                                    Cavalry
                                
                                
                                    
                                    
                                    6
                                    Captains
                                    
                                
                                
                                    
                                    
                                    6
                                    Lieutenants
                                    
                                
                                
                                    
                                    
                                    6
                                    Cornels
                                    
                                
                                
                                    
                                    
                                    30
                                    Serjeants
                                    
                                
                                
                                    
                                    
                                    18
                                    Corporals
                                    
                                
                                
                                    
                                    
                                    
                                        240
                                    
                                    Dragoons
                                    
                                
                                
                                    
                                    
                                    288
                                    
                                    
                                
                                
                                    
                                    Artillery, Sappers, Miners & Artificers
                                
                                
                                    
                                    Officers of Artillery & engineers
                                
                                
                                    
                                    
                                    6
                                    Field Officers
                                    
                                
                                
                                    
                                    
                                    12
                                    Captains
                                    
                                
                                
                                    
                                    
                                    12
                                    Capt Lieutts
                                    
                                
                                
                                    
                                    
                                    12
                                    first Lieuts
                                    
                                
                                
                                    
                                    
                                    12
                                    second Lieuts
                                    
                                
                                
                                    
                                    
                                    36
                                    serjeants
                                    
                                
                                
                                    
                                    
                                    36
                                    Bombardiers
                                    
                                
                                
                                    
                                    
                                    36
                                    Cannoniers
                                    
                                
                                
                                    
                                    
                                    6
                                    Musick
                                    
                                
                                
                                    
                                    
                                    244
                                    Matrosses
                                    
                                
                                
                                    
                                    
                                    18
                                    Master Miners
                                    
                                
                                
                                    
                                    
                                    18
                                    Master Sappers
                                    
                                
                                
                                    
                                    
                                    84
                                    Pionniers
                                    
                                
                                
                                    
                                    
                                    
                                        268
                                    
                                    Artificers
                                    
                                
                                
                                    
                                    
                                    
                                        746
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    Total 4982 
                                
                            
                            How far this plan is adapted to the Circumstances of the United States, or the principles of their
                                goverments Your Excellency will be able to determine.
                        
                        
                    